UNITED STATESSECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTEREDMANAGEMENT INVESTMENT COMPANY Investment Company Act file number:	(811-07237) Exact name of registrant as specified in charter:	Putnam Investment Funds Address of principal executive offices:	One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service:	Robert T. Burns, Vice PresidentOne Post Office SquareBoston, Massachusetts 02109 Copy to:	Bryan Chegwidden, Esq.Ropes & Gray LLP1211 Avenue of the AmericasNew York, New York 10036 Registrant’s telephone number, including area code:	(617) 292-1000 Date of fiscal year end:	September 30, 2015 Date of reporting period:	December 31, 2014 Item 1. Schedule of Investments: Putnam International Growth Fund The fund's portfolio 12/31/14 (Unaudited) COMMON STOCKS (97.7%) (a) Shares Value Aerospace and defense (0.5%) AviChina Industry & Technology Co., Ltd. (China) 2,608,000 $1,597,847 Air freight and logistics (1.2%) Deutsche Post AG (Germany) 116,933 3,825,889 Airlines (0.4%) International Consolidated Airlines Group SA (Spain) (NON) 164,924 1,232,506 Auto components (0.9%) Toyota Industries Corp. (Japan) 61,400 3,137,373 Automobiles (2.7%) Daimler AG (Registered Shares) (Germany) 20,669 1,724,428 Tata Motors, Ltd. (India) 166,499 1,298,542 Toyota Motor Corp. (Japan) 55,200 3,442,303 Yamaha Motor Co., Ltd. (Japan) 122,300 2,459,623 Banks (6.8%) Bank of Ireland (Ireland) (NON) 9,388,468 3,500,505 Credicorp, Ltd. (Peru) 14,000 2,242,520 Dubai Islamic Bank PJSC (United Arab Emirates) 1,059,805 1,948,126 Grupo Financiero Banorte SAB de CV (Mexico) 156,000 861,958 ING Groep NV GDR (Netherlands) (NON) 259,974 3,366,042 Metro Bank PLC (acquired 1/15/14, cost $1,092,323) (Private) (United Kingdom) (F) (RES) (NON) 51,316 1,064,749 Natixis SA (France) 388,305 2,553,428 Sumitomo Mitsui Financial Group, Inc. (Japan) 75,400 2,724,391 TSB Banking Group PLC (United Kingdom) (NON) (S) 346,615 1,498,401 Turkiye Garanti Bankasi AS (Turkey) 418,127 1,675,411 Virgin Money Holdings UK PLC (United Kingdom) (NON) 213,013 956,167 Beverages (2.5%) Anheuser-Busch InBev NV (Belgium) 63,820 7,181,901 Britvic PLC (United Kingdom) 102,678 1,069,955 Biotechnology (2.4%) Celgene Corp. (NON) 20,600 2,304,316 China Biologic Products, Inc. (China) (NON) 26,800 1,801,764 Gilead Sciences, Inc. (NON) 20,500 1,932,330 Grifols SA ADR (Spain) 59,315 2,016,117 Building products (1.7%) Assa Abloy AB Class B (Sweden) 75,856 4,008,754 Daikin Industries, Ltd. (Japan) 23,000 1,483,438 Capital markets (1.4%) KKR & Co. LP 107,000 2,483,470 UBS Group AG (Switzerland) 134,204 2,306,927 Chemicals (2.6%) Croda International PLC (United Kingdom) 40,732 1,678,318 Monsanto Co. 24,700 2,950,909 Symrise AG (Germany) 47,689 2,892,048 Tronox, Ltd. Class A 39,900 952,812 Commercial services and supplies (2.1%) Regus PLC (United Kingdom) (S) 1,428,895 4,602,284 Tyco International PLC 53,800 2,359,668 Communications equipment (0.8%) Alcatel-Lucent (France) (NON) (S) 713,575 2,533,317 Construction and engineering (1.0%) China WindPower Group, Ltd. (China) (NON) 18,330,000 969,565 Mota-Engil Africa NV (Angola) (NON) 45,692 395,763 Mota-Engil SGPS SA (Portugal) (S) 605,778 1,924,068 Diversified consumer services (1.7%) Affinity Education Group, Ltd. (Australia) (NON) 907,913 903,555 G8 Education, Ltd. (Australia) 686,488 2,321,455 New Oriental Education & Technology Group, Inc. ADR (China) (NON) 111,900 2,283,879 Diversified financial services (2.2%) Challenger, Ltd. (Australia) 848,333 4,469,039 Eurazeo SA (France) 22,839 1,595,343 Plus500, Ltd. (Israel) (S) 121,393 1,119,610 Diversified telecommunication services (1.8%) Com Hem Holding AB (Sweden) (NON) 362,363 2,909,669 Telecom Italia SpA RSP (Italy) 3,484,983 2,912,870 Electronic equipment, instruments, and components (1.3%) Hollysys Automation Technologies, Ltd. (China) (NON) 63,700 1,556,191 Murata Manufacturing Co., Ltd. (Japan) 24,400 2,665,298 Energy equipment and services (0.6%) Ezion Holdings, Ltd. (Singapore) 2,516,280 2,133,277 Food and staples retail (0.2%) Lenta, Ltd. 144A GDR (Russia) (NON) 78,699 532,005 Food products (5.7%) Associated British Foods PLC (United Kingdom) 102,726 4,991,010 Barry Callebaut AG (Switzerland) 2,232 2,285,957 Kerry Group PLC Class A (Ireland) 56,891 3,925,257 Nestle SA (Switzerland) 85,301 6,252,695 WH Group, Ltd. 144A (Hong Kong) (NON) 2,423,451 1,383,380 Gas utilities (1.1%) Tokyo Gas Co., Ltd. (Japan) 699,000 3,771,918 Health-care equipment and supplies (0.5%) Sartorius AG (Preference) (Germany) 14,374 1,754,360 Health-care providers and services (0.6%) China Pioneer Pharma Holdings, Ltd. (China) (S) 2,351,000 1,839,050 Hotels, restaurants, and leisure (4.1%) Compass Group PLC (United Kingdom) 321,456 5,479,003 Dalata Hotel Group PLC (Ireland) (NON) 308,041 1,096,835 Melco Crown Entertainment, Ltd. ADR (Hong Kong) 51,300 1,303,020 Thomas Cook Group PLC (United Kingdom) (NON) 1,714,270 3,375,113 TUI AG (Germany) (NON) 144,373 2,319,955 Household durables (2.1%) Ozner Water International Holding, Ltd. 144A (China) (NON) 1,908,000 729,365 Panasonic Corp. (Japan) 304,100 3,572,771 Skyworth Digital Holdings, Ltd. (China) 4,856,000 2,629,860 Household products (1.2%) Henkel AG & Co. KGaA (Preference) (Germany) 37,858 4,095,272 Independent power and renewable electricity producers (0.9%) China Power New Energy Development Co., Ltd. (China) (NON) 20,300,000 1,293,068 China Resources Power Holdings Co., Ltd. (China) 638,000 1,629,977 Industrial conglomerates (2.4%) Siemens AG (Germany) 31,334 3,553,596 Toshiba Corp. (Japan) 1,057,000 4,475,758 Insurance (4.7%) Admiral Group PLC (United Kingdom) 57,784 1,183,338 AIA Group, Ltd. (Hong Kong) 1,292,800 7,118,753 Prudential PLC (United Kingdom) 252,836 5,818,302 St James's Place PLC (United Kingdom) 106,097 1,333,349 Internet and catalog retail (0.6%) Ctrip.com International, Ltd. ADR (China) (NON) 17,400 791,700 FabFurnish GmbH (acquired 8/2/13, cost $7) (Private) (Brazil) (F) (RES) (NON) 5 5 Global Fashion Holding SA (acquired 8/2/13, cost $351,064) (Private) (Brazil) (F) (RES) (NON) 8,287 208,314 New Bigfoot Other Assets GmbH (acquired 8/2/13, cost $7) (Private) (Brazil) (F) (RES) (NON) 5 5 New Middle East Other Assets GmbH (acquired 8/2/13, cost $3) (Private) (Brazil) (F) (RES) (NON) 2 2 Zalando SE (acquired 9/30/13, cost $717,421) (Private) (Germany) (F) (RES) (NON) 29,920 830,898 Internet software and services (2.3%) Alibaba Group Holding, Ltd. ADR (China) (NON) 30,590 3,179,525 Google, Inc. Class C (NON) 2,742 1,443,389 Pandora Media, Inc. (NON) 88,800 1,583,304 Tencent Holdings, Ltd. (China) 100,000 1,434,834 IT Services (0.2%) Fujitsu, Ltd. (Japan) 125,000 665,858 Life sciences tools and services (0.3%) Agilent Technologies, Inc. 25,200 1,031,688 Machinery (1.3%) Daifuku Co., Ltd. (Japan) 175,900 1,969,345 IHI Corp. (Japan) 470,000 2,386,346 Media (4.2%) Atresmedia Corporacion de Medios de Comunicacion SA (Spain) 115,292 1,621,582 Liberty Global PLC Ser. C (United Kingdom) 41,885 2,023,464 Liberty Global PLC Ser. A (United Kingdom) (NON) 16,977 852,330 Mediaset SpA (Italy) (NON) 267,282 1,100,916 Numericable-SFR (France) (NON) 63,899 3,150,878 Quebecor, Inc. Class B (Canada) 93,000 2,556,740 WPP PLC (United Kingdom) 125,210 2,597,631 Metals and mining (0.3%) BHP Billiton, Ltd. (Australia) 37,108 880,519 Multi-utilities (0.7%) Veolia Environnement SA (France) 128,840 2,288,010 Multiline retail (0.3%) Mitra Adiperkasa Tbk PT (Indonesia) 2,266,500 921,536 Oil, gas, and consumable fuels (2.0%) BG Group PLC (United Kingdom) 93,582 1,245,645 EnCana Corp. (Canada) 86,300 1,201,128 Gaztransport Et Technigaz SA (France) 22,378 1,321,615 Genel Energy PLC (United Kingdom) (NON) 178,770 1,913,547 Origin Energy, Ltd. (Australia) 93,614 883,441 Personal products (0.9%) Coty, Inc. Class A (NON) 137,900 2,849,014 Pharmaceuticals (9.2%) Actavis PLC (NON) 15,500 3,989,855 Allergan, Inc. 9,100 1,934,569 Astellas Pharma, Inc. (Japan) 357,700 4,978,329 AstraZeneca PLC (United Kingdom) 39,112 2,751,359 Bayer AG (Germany) 24,657 3,370,844 Glenmark Pharmaceuticals, Ltd. (India) 133,604 1,624,928 Sanofi (France) 15,715 1,432,201 Shionogi & Co., Ltd. (Japan) 48,000 1,243,460 Shire PLC (United Kingdom) 63,590 4,499,200 Takeda Pharmaceutical Co., Ltd. (Japan) 68,500 2,842,455 UCB SA (Belgium) 23,853 1,810,209 Professional services (1.0%) Experian PLC (United Kingdom) 133,452 2,251,031 Recruit Holdings Co., Ltd. (Japan) (NON) 33,200 939,941 Real estate investment trusts (REITs) (1.1%) Hibernia REIT PLC (Ireland) (NON) 2,701,572 3,537,717 Real estate management and development (2.8%) CSI Properties, Ltd. (Hong Kong) 33,910,000 1,346,443 Foxtons Group PLC (United Kingdom) 379,336 937,718 Kennedy-Wilson Holdings, Inc. 52,305 1,323,317 Mitsubishi Estate Co., Ltd. (Japan) 115,000 2,433,901 Oberoi Realty, Ltd. (India) 343,886 1,523,341 Sumitomo Realty & Development Co., Ltd. (Japan) 50,000 1,703,273 Semiconductors and semiconductor equipment (1.6%) Silergy Corp. (Taiwan) 172,992 1,415,277 SK Hynix, Inc. (South Korea) (NON) 56,232 2,421,309 Sumco Corp. (Japan) 91,300 1,312,875 Software (0.8%) TiVo, Inc. (NON) 236,300 2,797,792 Specialty retail (1.3%) Sports Direct International PLC (United Kingdom) (NON) 215,410 2,362,464 WH Smith PLC (United Kingdom) 92,838 1,936,959 Technology hardware, storage, and peripherals (1.1%) Konica Minolta Holdings, Inc. (Japan) 176,800 1,907,066 Samsung Electronics Co., Ltd. (South Korea) 1,441 1,732,157 Textiles, apparel, and luxury goods (1.3%) Luxottica Group SpA (Italy) 79,486 4,351,671 Tobacco (1.5%) Japan Tobacco, Inc. (Japan) 178,000 4,887,539 Trading companies and distributors (2.1%) Mitsubishi Corp. (Japan) 160,200 2,938,048 Wolseley PLC (United Kingdom) 70,769 4,028,765 Transportation infrastructure (0.7%) Sumitomo Warehouse Co., Ltd. (The) (Japan) 413,000 2,218,341 Water utilities (0.6%) China Water Affairs Group, Ltd. (China) (S) 2,402,000 1,097,080 Sound Global, Ltd. (China) (NON) 899,000 1,040,471 Wireless telecommunication services (1.4%) Bharti Infratel, Ltd. (India) 355,508 1,895,497 SoftBank Corp. (Japan) 46,700 2,779,218 Total common stocks (cost $308,224,516) INVESTMENT COMPANIES (0.6%) (a) Shares Value Market Vectors Vietnam ETF (Vietnam) 108,200 $2,079,604 Total investment companies (cost $2,208,274) U.S. TREASURY OBLIGATIONS (0.0%) (a) Principal amount Value U.S. Treasury Notes 2.000%, January 31, 2016 (i) $121,000 $124,180 Total U.S. treasury Obligations (cost $124,180) SHORT-TERM INVESTMENTS (5.0%) (a) Principal amount/shares Value Putnam Cash Collateral Pool, LLC 0.20% (d) Shares 8,659,561 $8,659,561 Putnam Short Term Investment Fund 0.10% (AFF) Shares 5,265,403 5,265,403 U.S. Treasury Bills with an effective yield of zero%, February 5, 2015 (SEGSF) $289,000 288,999 U.S. Treasury Bills with an effective yield of zero%, January 29, 2015 (SEGSF) 1,920,000 1,919,999 U.S. Treasury Bills with effective yields ranging from 0.01% to 0.02%, January 15, 2015 (SEGSF) 180,000 179,999 U.S. Treasury Bills with an effective yield of 0.01%, January 8, 2015 110,000 110,000 Total short-term investments (cost $16,423,961) TOTAL INVESTMENTS Total investments (cost $326,980,931) (b) FORWARD CURRENCY CONTRACTS at 12/31/14 (aggregate face value $87,524,188) (Unaudited) Unrealized Contract Delivery Aggregate appreciation/ Counterparty Currency type date Value face value (depreciation) Bank of America N.A. British Pound Buy 3/18/15 $4,237,416 $4,280,229 $(42,813) Barclays Bank PLC Canadian Dollar Buy 1/21/15 648,299 673,177 (24,878) Hong Kong Dollar Sell 2/13/15 1,167,120 1,167,210 90 Japanese Yen Buy 2/13/15 364,856 379,538 (14,682) Singapore Dollar Buy 2/13/15 1,143,179 1,175,317 (32,138) Swiss Franc Buy 3/18/15 663,325 684,523 (21,198) Citibank, N.A. Australian Dollar Buy 1/21/15 949,998 1,019,630 (69,632) Australian Dollar Sell 1/21/15 949,998 1,031,093 81,095 British Pound Sell 3/18/15 192,220 194,142 1,922 Danish Krone Buy 3/18/15 8,638,159 8,920,363 (282,204) Euro Sell 3/18/15 947,854 978,547 30,693 Japanese Yen Sell 2/13/15 4,678,899 4,875,225 196,326 Credit Suisse International Canadian Dollar Sell 1/21/15 2,056,920 2,133,668 76,748 Norwegian Krone Buy 3/18/15 1,934,484 2,080,877 (146,393) Deutsche Bank AG Australian Dollar Sell 1/21/15 890,145 914,749 24,604 British Pound Sell 3/18/15 1,218,902 1,223,791 4,889 Euro Buy 3/18/15 6,972,923 7,227,048 (254,125) HSBC Bank USA, National Association Euro Buy 3/18/15 433,363 403,457 29,906 JPMorgan Chase Bank N.A. British Pound Sell 3/18/15 3,505,140 3,541,117 35,977 Euro Buy 3/18/15 7,908,789 8,182,140 (273,351) Japanese Yen Sell 2/13/15 5,732,299 5,761,935 29,636 Norwegian Krone Buy 3/18/15 972,323 1,045,978 (73,655) Singapore Dollar Buy 2/13/15 1,588,473 1,607,821 (19,348) South Korean Won Sell 2/13/15 4,181,764 4,171,076 (10,688) Swedish Krona Buy 3/18/15 74,177 77,434 (3,257) Swiss Franc Buy 3/18/15 5,042,012 5,238,530 (196,518) State Street Bank and Trust Co. Australian Dollar Sell 1/21/15 1,183,380 1,268,042 84,662 Euro Sell 3/18/15 325,719 336,278 10,559 Israeli Shekel Sell 1/21/15 836,498 856,441 19,943 Swiss Franc Buy 3/18/15 6,290,907 6,491,141 (200,234) UBS AG British Pound Sell 3/18/15 1,093,974 1,124,877 30,903 Euro Buy 3/18/15 3,146,152 3,260,972 (114,820) Swiss Franc Buy 3/18/15 3,831,591 3,954,089 (122,498) WestPac Banking Corp. Euro Sell 3/18/15 1,204,554 1,243,733 39,179 Total Key to holding's abbreviations ADR American Depository Receipts: represents ownership of foreign securities on deposit with a custodian bank ETF Exchange Traded Fund GDR Global Depository Receipts: represents ownership of foreign securities on deposit with a custodian bank PJSC Public Joint Stock Company Notes to the fund's portfolio Unless noted otherwise, the notes to the fund's portfolio are for the close of the fund's reporting period, which ran from October 1, 2014 through December 31, 2014 (the reporting period). Within the following notes to the portfolio, references to “ASC 820” represent Accounting Standards Codification 820 Fair Value Measurements and Disclosures , references to “Putnam Management” represent Putnam Investment Management, LLC, the fund's manager, an indirect wholly-owned subsidiary of Putnam Investments, LLC and references to “OTC”, if any, represent over-the-counter. (a) Percentages indicated are based on net assets of $329,778,785. (b) The aggregate identified cost on a tax basis is $327,295,761, resulting in gross unrealized appreciation and depreciation of $35,386,910 and $21,954,011, respectively, or net unrealized appreciation of $13,432,899. (b) The aggregate identified cost on a financial reporting and tax basis is the same. (NON) Non-income-producing security. (RES) Security is restricted with regard to public resale. The total fair value of this security and any other restricted securities (excluding 144A securities), if any, held at the close of the reporting period was $2,103,973, or 0.6% of net assets. (AFF) Affiliated company. The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. Transactions during the period with Putnam Short Term Investment Fund, which is under common ownership and control, were as follows: Name of affiliate Fair value at the beginning of the reporting period Purchase cost Sale proceeds Investment income Fair value at the end of the reporting period Putnam Short Term Investment Fund* $7,377,503 $30,234,783 $32,346,883 $2,637 $5,265,403 * Management fees charged to Putnam Short Term Investment Fund have been waived by Putnam Management. (SEGSF) This security, in part or in entirety, was pledged and segregated with the custodian for collateral on certain derivative contracts at the close of the reporting period. (d) Affiliated company. The fund may lend securities, through its agent, to qualified borrowers in order to earn additional income. The loans are collateralized by cash in an amount at least equal to the fair value of the securities loaned. The fair value of securities loaned is determined daily and any additional required collateral is allocated to the fund on the next business day. The risk of borrower default will be borne by the fund’s agent; the fund will bear the risk of loss with respect to the investment of the cash collateral. The fund received cash collateral of $8,659,561, which is invested in Putnam Cash Collateral Pool, LLC, a limited liability company managed by an affiliate of Putnam Management. Investments in Putnam Cash Collateral Pool, LLC are valued at its closing net asset value each business day. There are no management fees charged to Putnam Cash Collateral Pool, LLC. The rate quoted in the security description is the annualized 7-day yield at the close of the reporting period. At the close of the reporting period, the value of securities loaned amounted to $8,187,801. (F) Security is valued at fair value following procedures approved by the Trustees. Securities may be classified as Level 2 or Level 3 for ASC 820 based on the securities' valuation inputs. At the close of the reporting period, fair value pricing was also used for certain foreign securities in the portfolio. (i) Security was pledged, or purchased with cash that was pledged, to the fund for collateral on certain derivative contracts. (S) Security on loan, in part or in entirety, at the close of the reporting period. At the close of the reporting period, the fund maintained liquid assets totaling $2,267,604 to cover certain derivatives contracts and the settlement of certain securities. Debt obligations are considered secured unless otherwise indicated. 144A after the name of an issuer represents securities exempt from registration under Rule 144A under the Securities Act of 1933, as amended. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. The dates shown on debt obligations are the original maturity dates. DIVERSIFICATION BY COUNTRY Distribution of investments by country of risk at the close of the reporting period, excluding collateral received, if any (as a percentage of Portfolio Value): Japan 19.0% United Kingdom 18.2 United States 11.4 Germany 7.3 China 7.2 France 4.5 Ireland 3.6 Hong Kong 3.4 Switzerland 3.3 Australia 2.8 Belgium 2.7 Italy 2.5 Sweden 2.1 India 1.9 Spain 1.5 South Korea 1.3 Canada 1.1 Netherlands 1.0 Peru 0.7 Singapore 0.6 Vietnam 0.6 United Arab Emirates 0.6 Portugal 0.6 Turkey 0.5 Other 1.6 Total 100.0% Security valuation: Portfolio securities and other investments are valued using policies and procedures adopted by the Board of Trustees. The Trustees have formed a Pricing Committee to oversee the implementation of these procedures and has delegated responsibility for valuing the fund’s assets in accordance with these procedures to Putnam Management. Putnam Management has established an internal Valuation Committee that is responsible for making fair value determinations, evaluating the effectiveness of the pricing policies of the fund and reporting to the Pricing Committee. Investments for which market quotations are readily available are valued at the last reported sales price on their principal exchange, or official closing price for certain markets, and are classified as Level 1 securities under ASC 820. If no sales are reported, as in the case of some securities that are traded OTC, a security is valued at its last reported bid price and is generally categorized as a Level 2 security. Investments in open-end investment companies (excluding exchange traded funds), if any, which can be classified as Level 1 or Level 2 securities, are valued based on their net asset value. The net asset value of such investment companies equals the total value of their assets less their liabilities and divided by the number of their outstanding shares. Market quotations are not considered to be readily available for certain debt obligations and other investments; such investments are valued on the basis of valuations furnished by an independent pricing service approved by the Trustees or dealers selected by Putnam Management. Such services or dealers determine valuations for normal institutional-size trading units of such securities using methods based on market transactions for comparable securities and various relationships, generally recognized by institutional traders, between securities (which consider such factors as security prices, yields, maturities and ratings). These securities will generally be categorized as Level 2. Short-term securities with remaining maturities of 60 days or less may be valued at amortized cost, which approximates fair value and are classified as Level 2 securities. Many securities markets and exchanges outside the U.S. close prior to the close of the New York Stock Exchange and therefore the closing prices for securities in such markets or on such exchanges may not fully reflect events that occur after such close but before the close of the New York Stock Exchange. Accordingly, on certain days, the fund will fair value foreign equity securities taking into account multiple factors including movements in the U.S. securities markets, currency valuations and comparisons to the valuation of American Depository Receipts, exchange-traded funds and futures contracts. These securities, which would generally be classified as Level 1 securities, will be transferred to Level 2 of the fair value hierarchy when they are valued at fair value. The number of days on which fair value prices will be used will depend on market activity and it is possible that fair value prices will be used by the fund to a significant extent. At the close of the reporting period, fair value pricing was used for certain foreign securities in the portfolio. Securities quoted in foreign currencies, if any, are translated into U.S. dollars at the current exchange rate. To the extent a pricing service or dealer is unable to value a security or provides a valuation that Putnam Management does not believe accurately reflects the security's fair value, the security will be valued at fair value by Putnam Management in accordance with policies and procedures approved by the Trustees. Certain investments, including certain restricted and illiquid securities and derivatives, are also valued at fair value following procedures approved by the Trustees. These valuations consider such factors as significant market or specific security events such as interest rate or credit quality changes, various relationships with other securities, discount rates, U.S. Treasury, U.S. swap and credit yields, index levels, convexity exposures and recovery rates, sales and other multiples and resale restrictions. These securities are classified as Level 2 or as Level 3 depending on the priority of the significant inputs. To assess the continuing appropriateness of fair valuations, the Valuation Committee reviews and affirms the reasonableness of such valuations on a regular basis after considering all relevant information that is reasonably available. Such valuations and procedures are reviewed periodically by the Trustees. The fair value of securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security in a current sale and does not reflect an actual market price, which may be different by a material amount. Forward currency contracts: The fund buys and sells forward currency contracts, which are agreements between two parties to buy and sell currencies at a set price on a future date. These contracts were used to hedge foreign exchange risk. The U.S. dollar value of forward currency contracts is determined using current forward currency exchange rates supplied by a quotation service. The fair value of the contract will fluctuate with changes in currency exchange rates. The contract is marked to market daily and the change in fair value is recorded as an unrealized gain or loss. The fund records a realized gain or loss equal to the difference between the value of the contract at the time it was opened and the value at the time it was closed when the contract matures or by delivery of the currency. The fund could be exposed to risk if the value of the currency changes unfavorably, if the counterparties to the contracts are unable to meet the terms of their contracts or if the fund is unable to enter into a closing position. For the fund's average contract amount on forward currency contracts, see the appropriate table at the end of these footnotes. Master agreements: The fund is a party to ISDA (International Swaps and Derivatives Association, Inc.) Master Agreements (Master Agreements) with certain counterparties that govern OTC derivative and foreign exchange contracts entered into from time to time. The Master Agreements may contain provisions regarding, among other things, the parties’ general obligations, representations, agreements, collateral requirements, events of default and early termination. With respect to certain counterparties, in accordance with the terms of the Master Agreements, collateral posted to the fund is held in a segregated account by the fund’s custodian and with respect to those amounts which can be sold or repledged, is presented in the fund’s portfolio. Collateral pledged by the fund is segregated by the fund’s custodian and identified in the fund’s portfolio. Collateral can be in the form of cash or debt securities issued by the U.S. Government or related agencies or other securities as agreed to by the fund and the applicable counterparty. Collateral requirements are determined based on the fund’s net position with each counterparty. Termination events applicable to the fund may occur upon a decline in the fund’s net assets below a specified threshold over a certain period of time. Termination events applicable to counterparties may occur upon a decline in the counterparty’s long-term and short-term credit ratings below a specified level. In each case, upon occurrence, the other party may elect to terminate early and cause settlement of all derivative and foreign exchange contracts outstanding, including the payment of any losses and costs resulting from such early termination, as reasonably determined by the terminating party. Any decision by one or more of the fund’s counterparties to elect early termination could impact the fund’s future derivative activity. At the close of the reporting period, the fund had a net liability position of $1,274,385 on open derivative contracts subject to the Master Agreements. Collateral posted by the fund at period end for these agreements totaled $750,000 and may include amounts related to unsettled agreements. ASC 820 establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the fund’s investments. The three levels are defined as follows: Level 1: Valuations based on quoted prices for identical securities in active markets. Level 2: Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3: Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the fund’s net assets as of the close of the reporting period: Valuation inputs Investments in securities: Level 1 Level 2 Level 3 Common stocks*: Consumer discretionary $12,131,088 $50,213,863 $1,039,224 Consumer staples 3,381,019 36,072,966 — Energy 1,201,128 7,497,525 — Financials 10,174,359 51,386,431 1,064,749 Health care 15,010,639 28,146,395 — Industrials 2,755,431 44,405,522 — Information technology 10,560,201 16,087,991 — Materials 3,903,721 5,450,885 — Telecommunication services — 10,497,254 — Utilities — 11,120,524 — Total common stocks Investment companies 2,079,604 — — U.S. treasury obligations — 124,180 — Short-term investments 5,265,403 11,158,558 — Totals by level Valuation inputs Other financial instruments: Level 1 Level 2 Level 3 Forward currency contracts $— $(1,205,300) $— Totals by level $— $— * Common stock classifications are presented at the sector level, which may differ from the fund's portfolio presentation. During the reporting period, transfers within the fair value hierarchy, if any, (other than certain transfers involving non-U.S. equity securities as described in the Security valuation note above) did not represent, in the aggregate, more than 1% of the fund's net assets measured as of the end of the period. At the start and close of the reporting period, Level 3 investments in securities represented less than 1% of the fund's net assets and were not considered a significant portion of the fund's portfolio. Fair Value of Derivative Instruments as of the close of the reporting period Asset derivatives Liability derivatives Derivatives not accounted for as hedging instruments under ASC 815 Fair value Fair value Foreign exchange contracts	$697,132	$1,902,432 Total The volume of activity for the reporting period for any derivative type that was held at the close of the period is listed below and was as follows based on an average of the holdings of that derivative at the end of each fiscal quarter in the reporting period: Forward currency contracts (contract amount)	$136,600,000 The following table summarizes any derivatives, repurchase agreements and reverse repurchase agreements, at the end of the reporting period, that are subject to an enforceable master netting agreement or similar agreement. For securities lending transactions, if applicable, see note "(d)" above, and for borrowing transactions associated with securities sold short, if applicable, see the "Short sales of securities" note above. Bank of America N.A. Barclays Bank PLC Citibank, N.A. Credit Suisse International Deutsche Bank AG HSBC Bank USA, National Association JPMorgan Chase Bank N.A. State Street Bank and Trust Co. UBS AG WestPac Banking Corp. Total Assets: Forward currency contracts# $– $90 $310,036 $76,748 $29,493 $29,906 $65,613 $115,164 $30,903 $39,179 697,132 Total Assets $– $90 $310,036 $76,748 $29,493 $29,906 $65,613 $115,164 $30,903 $39,179 $697,132 Liabilities: Forward currency contracts# 42,813 92,896 351,836 146,393 254,125 – 576,817 200,234 237,318 – 1,902,432 Total Liabilities $42,813 $92,896 $351,836 $146,393 $254,125 $– $576,817 $200,234 $237,318 $– $1,902,432 Total Financial and Derivative Net Assets $(42,813) $(92,806) $(41,800) $(69,645) $(224,632) $29,906 $(511,204) $(85,070) $(206,415) $39,179 $(1,205,300) Total collateral received (pledged)##† $(42,813) $– $– $– $(170,000) $29,906 $(360,000) $– $(160,000) $– Net amount $– $(92,806) $(41,800) $(69,645) $(54,632) $– $(151,204) $(85,070) $(46,415) $39,179 † Additional collateral may be required from certain brokers based on individual agreements. # Covered by master netting agreement. ## Any over-collateralization of total financial and derivative net assets is not shown. Collateral may include amounts related to unsettled agreements. For additional information regarding the fund please see the fund's most recent annual or semiannual shareholder report filed on the Securities and Exchange Commission's Web site, www.sec.gov, or visit Putnam's Individual Investor Web site at www.putnaminvestments.com Item 2. Controls and Procedures: (a) The registrant’s principal executive officer and principal financial officer have concluded, based on their evaluation of the effectiveness of the design and operation of the registrant’s disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the design and operation of such procedures are generally effective to provide reasonable assurance that information required to be disclosed by the registrant in this report is recorded, processed, summarized and reported within the time periods specified in the Commission’s rules and forms. (b) Changes in internal control over financial reporting: Not applicable Item 3. Exhibits: Separate certifications for the principal executive officer and principal financial officer of the registrant as required by Rule 30a-2(a) under the Investment Company Act of 1940, as amended, are filed herewith. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Putnam Investment Funds By (Signature and Title): /s/ Janet C. SmithJanet C. SmithPrincipal Accounting OfficerDate: February 27, 2015 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title): /s/ Jonathan S. HorwitzJonathan S. HorwitzPrincipal Executive OfficerDate: February 27, 2015 By (Signature and Title): /s/ Steven D. KrichmarSteven D. KrichmarPrincipal Financial OfficerDate: February 27, 2015
